39 Mich. App. 578 (1972)
197 N.W.2d 827
RAY
v.
BENTLEY
Docket No. 11350.
Michigan Court of Appeals.
Decided March 28, 1972.
E. Reed Fletcher, for plaintiff.
Heikkinen, Gates, Yogus & Merritt, for defendants.
Before: DANHOF, P.J., and T.M. BURNS and VAN VALKENBURG,[*] JJ.
PER CURIAM.
The plaintiff brought this action to quiet title. At the conclusion of the plaintiff's proof the trial court granted the defendants' motion to dismiss under GCR 1963, 504.2. We affirm.
We have carefully examined the record in this case and even if we view everything in the light most favorable to the plaintiff we are unable to say that he has title to the property. The record is such that it is simply impossible to determine who has title. *579 Thus, the plaintiff has failed to carry his burden of proof. Under these circumstances the trial court did not err in granting the motion to dismiss and entering judgment for the defendants.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.